— Appeal from an order of the Supreme Court at Special Term, entered September 29, 1980 in Albany County, which denied a motion by defendant National Grange Mutual Insurance Company to serve an amended answer and cross claim against defendants Arnold Applebaum Agency, Inc., and Irwin Applebaum. The instant motion by a defendant seeking leave to amend its answer so as to interpose cross claims against codefendants was made on the eve of trial over three and one-half years after issue was joined. We detect no abuse of discretion committed by Special Term in refusing to grant the application, particularly since no effort was made to explain such inordinate delay (cf. A.B.C. Carpet Co. v Jason Minick, Inc., 45 AD2d 566). Order affirmed, with costs. Mahoney, P.J., Sweeney, Kane imd Casey, JJ., concur; Weiss, J., not taking part.